Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An amendment was received from Applicant on 19 March 2021.  Claims 1, 4, 9 are amended.  Claims 1-9 are remaining in the Application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4, 5, 8, 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Roycroft (US 6776672 B2)
	Regarding Claim 1, Roycroft ‘72 discloses a power train for an amphibian operable in land and marine modes, the power train comprising: a prime mover comprising an speed change transmission (Element 14) and a clutch (Element 40) integrated into a housing (See Fig. 5.  The clutch and transmission are housed in the vehicle body into which most of the parts are integrated.); at least a first land propulsion unit (Element 30); at least a first marine propulsion unit (Element 40); and a power transmission unit (Element 9) including a drive member configured to couple the prime mover to the at least first marine propulsion unit, wherein: the prime mover is arranged to drive the at least first land propulsion unit through/via the integral speed change transmission in the land mode (See Fig. 6.); and 

Regarding Claim 4, Roycroft ’72 discloses power train as claimed in claim1_ wherein a crankshaft or other drive shaft of the prime mover is arranged to drive the first and/or second marine propulsion unit(s) through/via the power transmission unit, and drive is not provided through/via the speed change transmission of the prime mover. (via clutch 40)

Regarding Claim 5, Roycroft ’72 discloses a power train as claimed in claim wherein the power transmission unit provides a fixed input/output ratio. (See Fig 2.)

Regarding Claim 8, Roycroft ‘72 discloses a power train as claimed in claim wherein the fixed input/output ratio is a ratio of input drive speed received from the prime mover to the power transmission unit relative to the out put drive speed provide by the power transmission unit to the first and/or second marine propulsion unit(s). (See Fig 2.)

Regarding Claim 9, Roycroft ‘72 discloses a power train as claimed in claim wherein the integral speed change transmission of the prime mover comprises a neutral, and drive from the prime mover to the at least first land propulsion unit through/via the integral speed change transmission is decoupled in marine mode by engaging the neutral. (via clutch 40)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Roycroft (US 6776672 B2)
	Regarding Claim 6 and 7, Roycroft discloses the power train as claimed in claim wherein the power transmission unit provides a fixed input/output ratio (See Fig. 2.), but does not explicitly disclose a ratio of 1:1 or not 1:1.
	Input output ratio is old and well-known to be a result-effective variable to alter torque and speed.  (This is a high school science level understanding of gears, well below an automotive engineer.)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to alter the gear ratio in order to provide an appropriate speed an torque for the driven member.  (This is almost definitional in the function of a transmission.)

Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Roycroft (US 6776672 B2) in view of Roycroft (US 6821166 B2)
Regarding Claim 2, Roycroft 72 discloses a power train as claimed in claim 1, but does not explicitly disclose further comprising a second marine propulsion unit.
	Roycroft ’66 discloses an amphibian comprising a second marine propulsion unit. (Fig. 6-10)  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add a second marine propulsion unit.  The motivation to modify Roycroft ’66 is to provide a known alternative that can be used with predictable results because two propulsion units are a known alternative to one that provides for an outlet height of half the size in order to have a similar power through the jet.

Regarding Claim 3, Roycroft ’72 in view of ’66 discloses a power train as claimed in claim 2 wherein the prime mover is arranged to drive the second marine propulsion unit through/via the power transmission unit in both the marine mode and the land mode. (See arrangement Fig. 10 and rejection of Claim 1.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent Application No.16923072. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘072 discloses all of the limitations except the clutch integrated into the housing.  It would have been obvious at the time of invention for a person of ordinary skill in the art to include a clutch integrated into a housing because a clutch a typical part of a vehicle transmission to detach a prime mover, and a housing is typically included to protect the components from the weather..

Response to Arguments
Applicant's arguments filed 19 March 2021 have been fully considered but they are not persuasive.
	Applicant argues that Roycroft fails to disclose “a prime mover comprising a speed change transmission and a clutch in a housing”.  As evidence, Applicant argues “engine (12) mounted above, or above and to one side of (Figs. 2, 4) transmission (14)”.  Applicant failed to create a logical nexus to the location of where the speed change transmission is integrated with the engine and the assertion that 

Regarding the 102 with Roycroft, Applicant has argued that an engine mounted above or to the side of a transmission fails to meet the definition of “integral speed change transmission.”  This is not persuasive because Applicant has not established an integrated transmission excludes being mounted be above or to the side of an engine.  If Applicant’s proposed definition is related to the engine case, Applicant must prove that it is outside the engine case.  Even when integrated into the same case, the engine and transmission necessarily have a positional relationship to each other.  Arguing a close positional relationship between the engine and transmission would tend to weigh in favor of integration without a more specific relationship claimed.  The Examiner maintains the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        4 May 2021